Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 2, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00476-CV



                               IN RE A.C., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               246th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-05628

                         MEMORANDUM OPINION

      On June 28, 2022, relator A.C. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Angela L. Graves-
Harrington, presiding judge of the 246th District Court of Harris County, to set aside
her June 22, 2022 order denying relator’s emergency motion for extension of
discovery period and for temporary support.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s amended emergency motion to stay.


                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.




                                         2